     Case 2:20-cv-02234-TLN-EFB Document 16 Filed 04/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EDWIN PINEDA BARRIENTOS,                           No. 2:20-cv-2234-TLN-EFB P
12                       Petitioner,
13            v.                                         ORDER
14    ROSEMARY NDOH,
15                       Respondent.
16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. On April 5, 2021, petitioner requested an extension of time to file his traverse.

19   See Fed. R. Civ. P. 6(b).

20          Good cause appearing, it is ORDERED that petitioner’s request (ECF No. 15) is granted

21   and petitioner has 60 days from the date this order is served to file his traverse.

22   Dated: April 9, 2021.

23

24

25

26

27

28
